Citation Nr: 1300681	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1988.  

This matter is on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Roanoke, Virginia.  

The Veteran testified before a Decision Review Officer at the RO in October 2008 and before the undersigned Veterans Law Judge in October 2011.  Transcripts of the hearings are of record.

This appeal was previously remanded by the Board in December 2011 for further development and is now ready for adjudication.  As was pointed out at that time, when a claimant describes only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  The issue on appeal has been modified to reflect the fact that the Veteran has been diagnosed with various psychiatric disorders.  


FINDING OF FACT

The Veteran's recurrent major depression and anxiety disorder not otherwise specified is related to her active duty.  


CONCLUSION OF LAW

Recurrent major depression and an anxiety disorder not otherwise specified are related to the Veteran's active duty. 38 U.S.C.A. §§1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Generally, unless this traumatic event occurred while engaged in combat with the enemy, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

However, as is relevant here, there are special considerations for PTSD claims predicated on a personal assault.  Specifically, when seeking to corroborate such claims, evidence from sources other than the Veteran's service records may be used to corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2012).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran served in the Air Force from May 1979 to March 1988.  In May 2006, she submitted a claim seeking entitlement to service connection for PTSD, which she asserts is attributable to two sexual assault incidents occurring in 1979.   In the first, she recalled an incident in September 1979, where one of her enlisted supervisors raped her when they were alone together in an airplane repair hangar.  She reported being so frightened and ashamed that she did not report it. 

In the second, in November 1979, she and a friend attended an off base party at this same supervisor's home.  After her friend left, thereby leaving the Veteran there by herself, this supervisor kept her there against her will and raped her repeatedly over the course of an entire weekend.  She became pregnant as a result of these assaults, but terminated the pregnancy.  She apparently never reported this incident either, as she felt afraid of what this supervisor could do to her career.  

Based on the evidence of record, to include the statements by the Veteran as well as some of her friends and family members, the Board finds that the requirements for service connection for PTSD under 38 C.F.R. § 3.304(f)(5) have not been met.  However, she has also been diagnosed with major depression and, as the evidence of record indicates that it is related to active duty service, service connection for an acquired psychiatric disorder is warranted on this basis.  

Specifically, the Board places significant probative value on the observations and opinions provided by a VA examiner in March 2012, when the Veteran described the personal assault stressors, and stated that she felt like people were following her and judging her, because they "know what she did."  She also reported feelings of anxiety and regret over the termination of the pregnancy.  

Although the Veteran was diagnosed with PTSD by multiple outpatient psychiatric professionals throughout the course of the appeal, the March 2012 VA examiner did not believe that such a diagnosis was warranted.  Based on her psychiatric examination of the Veteran, which included testing such as the Structured Inventory of Malingered Symptomatology (SIMS) and the Minnesota Multiphasic Personality Inventory (MMPI-2), the examiner felt that the Veteran was exaggerating her symptoms, thereby making it difficult to interpret her symptoms.  

Accordingly, rather than diagnosing PTSD, the examiner diagnosed recurrent major depression and an anxiety disorder not otherwise specified.  Moreover, despite the examiner's belief that the Veteran was exaggerating her symptoms, the examiner nevertheless concluded that the Veteran's diagnosed major depression and anxiety disorder were at least as likely as not related to her active duty service.  Significantly, in providing this opinion, the examiner opined that the Veteran's symptoms were consistent with a history of military-related sexual assault, based on her experience in the field.  

The Board recognizes that some of the evidence conflicts with the Veteran's assertions.  Namely, her post-service psychiatric history is clouded by a number of contributory factors, including alcohol and substance abuse.  Thus, as the VA examiner noted in March 2012, her symptoms were mutually aggravating and overlapping conditions.  Additionally, the Veteran's VA treatment records do not indicate the presence of a diagnosed psychiatric disorder while in service, nor is there any corroboration of the claimed personal assault.  

However, the Board is persuaded by the March 2012 VA examiner's thorough analysis of the inconsistent evidence.  First, while the Veteran has apparently encountered a number of traumatic events in her lifetime, the examiner found the Veteran's assertion that the sexual assault in 1979 has led her to her extensive drug and alcohol abuse to be credible in this case.  

The VA examiner also acknowledged that the Veteran's in-service personnel evaluations were mostly outstanding, which may contradict her assertions of psychiatric trauma in service.  However such outstanding evaluations were contradicted by other reports of her "emotional lability" and bringing personal issues to work.  The examiner also cited a statement by an Air Force captain, who stated that the Veteran also abused alcohol.  There were also reports of insubordination and issues of drug and alcohol abuse prior to her leaving service.  

The Board finds that the opinions and observations by this VA examiner are of significant probative value.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, while there was a prior VA examination in June 2011, nothing in that examination (or in any of the outpatient treatment records) contradicts this VA examiner's conclusions.  

The Board acknowledges that the service treatment records do not reflect an in-service diagnosis of a psychiatric disorder.  Indeed, a December 1987 mental health note reported that the Veteran's mental status was within normal limits. Nevertheless, it is significant that the Veteran was referred by her chain of command for a mental health evaluation in the first place.  Thus, while there was no diagnosis of a psychiatric disorder, the mere fact that she was referred suggests psychiatric symptomatology in service.  

In addition to the observations and conclusions provided by the VA examiner in March 2012, the Board also places substantial probative value in some of the statements provided by the Veteran's friends and family members in support of her claim.  Of particular note, her brother submitted a statement in May 2006, where he recalled that the Veteran was "totally different" after returning from service.  While she was described as "very outgoing" and excited to serve in the military before she enlisted, her brother described her as "bitter" and "angry" since leaving service.  

The October 2007 statement by the Veteran's supervising officer, an Air Force captain, is also highly credible.  Specifically, he recalled the Veteran telling him of the "very traumatic events" that had occurred to her in her previous assignment, and how he often advised her to speak to a chaplain about her depressed emotions.  

The Board recognizes the VA examiner's observation that the Veteran may be exaggerating her symptoms, which may diminish her credibility.  However, the statements from her brother and supervising officer bolster the credibility of her assertion that her psychiatric symptoms began during active duty.  Indeed, despite evidence of exaggerated symptoms, the VA examiner specifically clarified that this did not mean psychiatric symptoms were completely absent.  

Thus, although the Board is not necessarily able to corroborate that her claimed sexual assaults actually took place, the personnel records and statements from credible sources establish the presence of psychiatric symptomatology while in service.  Also, given that the VA examiner in March 2012 diagnosed a psychiatric disorder that she believed was consistent with active duty events, the requirements of Shedden have been met, and service connection is warranted on this basis.  

ORDER

Service connection for recurrent major depression and an anxiety disorder not otherwise specified is granted.


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


